                                                                                         FILED
                     IN THE UNITED STATES DISTRICT COURT                           February 12, 2021
                      FOR THE WESTERN DISTRICT OF TEXAS                           CLERK, U.S. DISTRICT COURT
                                                                                  WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION
                                                                                          Julie Golden
                                                                               BY: ________________________________
MAREDITH DRAKE                                  §                                                      DEPUTY

 Plaintiff                                      §
                                                §
v.                                              §    Civil Action No. 1:20-CV-000956-RP
                                                §
CITY OF AUSTIN AND JOHN DOE,                    §
 Defendants                                     §
                                                §
                                                §

                                   PROTECTIVE ORDER

        Upon the unopposed motion of Defendant for a Protective Order pursuant to Rule 26(c)
of the Federal Rules of Civil Procedure, IT IS HEREBY ORDERED that:

1.     All Classified Information produced or exchanged in the course of this litigation shall
       be used solely for the purpose of preparation and trial of this litigation and for no
       other purpose whatsoever and shall not be disclosed to any person except in
       accordance with the terms hereof.

2.     “Classified Information,” as used herein, means any information of any type, kind
       or character which is designated as “Confidential” or “For Counsel Only” (or
       “Attorneys’ Eyes Only”) by any of the supplying or receiving parties, whether it be
       a document, information contained in a document, information revealed during a
       deposition, information revealed in an interrogatory answer or otherwise. In designating
       information as “Confidential” or “For Counsel Only” (or “Attorneys’ Eyes Only”), a party
       will make such designation only as to the information that it in good faith believes
       contains confidential information. Information or material which is available to the
       public, including catalogues, advertising materials, and the like, shall not be classified.

3.     “Qualified Persons,” as used herein means:

       a.     Attorneys of record for the parties in this litigation and employees of such
              attorneys to whom it is necessary that the material be shown for purposes of
              this litigation;
      b.      Actual or potential independent technical experts or consultants who have been
              designated in writing by notice to all counsel prior to any disclosure of
              “Confidential” or “For Counsel Only” (or “Attorneys’ Eyes Only”) information
              to such persons and who have signed a document agreeing to be bound by the
              terms of this protective order (such signed document to be filed with the
              Clerk of this Court by the attorney retaining such person);

                                               1
     c.     The party or one party representative (in cases where the party is a legal entity)
            who shall be designated in writing by the party prior to any disclosure of
            “Confidential” information to such person and who shall sign a document agreeing
            to be bound by the terms of this protective order (such signed document to be
            filed with the Clerk of this Court by the party designating such person); and

     d.     If this Court so elects, any other person may be designated as a Qualified Person
            by order of this Court after notice and hearing to all parties.

4.   Documents produced in this action may be designated by any party or parties as
     “Confidential” or “For Counsel Only” (or “Attorneys’ Eyes Only”) information by marking
     each page of the document(s) so designated with a stamp stating “Confidential” or “For
     Counsel Only” (or “Attorneys’ Eyes Only”).

     In lieu of marking the original of a document, if the original is not produced, the
     designating party may mark the copies that are produced or exchanged. Originals shall
     be preserved for inspection.

5.   Information disclosed at (a) the deposition of a party or one of its present or former
     officers, directors, employees, agents or independent experts retained by counsel for
     the purpose of this litigation, or (b) the deposition of a third party (which information
     pertains to a party) may be designated by any party as “Confidential” or “For Counsel
     Only” (or “Attorneys’ Eyes Only”) information by indicating on the record at the
     deposition that the testimony is “Confidential” or “For Counsel Only” (or “Attorneys’
     Eyes Only”) and is subject to the provisions of this Order.

     Any party may also designate information disclosed at such deposition as “Confidential”
     or “For Counsel Only” (or “Attorneys’ Eyes Only”) by notifying all of the parties in
     writing within thirty (30) days of receipt of the transcript of the specific pages and
     lines of the transcript which should be treated as “Confidential” or “For Counsel Only”
     (or “Attorneys’ Eyes Only”) thereafter. Each party shall attach a copy of such written
     notice or notices to the face of the transcript and each copy thereof in his possession,
     custody or control. All deposition transcripts shall be treated as “For Counsel Only” (or
     “Attorneys’ Eyes Only”) for a period of thirty (30) days after the receipt of the transcript.

     To the extent possible, the court reporter shall segregate into separate transcripts
     information designated as “Confidential” or “For Counsel Only” (or “Attorneys’ Eyes
     Only”) with blank, consecutively numbered pages being provided in a nondesignated
     main transcript. The separate transcript containing “Confidential” and/or “For Counsel
     Only” (or “Attorneys’ Eyes Only”) information shall have page numbers that correspond
     to the blank pages in the main transcript.

6.   a.     “Confidential” information shall not be disclosed or made available by the
            receiving party to persons other than Qualified Persons. Information designated
            as “For Counsel Only” (or “Attorneys’ Eyes Only”) shall be restricted in
            circulation to Qualified Persons described in Paragraphs 3(a) and (b) above.
                                              2
     b.      Copies of “For Counsel Only” (or “Attorneys’ Eyes Only”) information provided
             to a receiving party shall be maintained in the offices of outside counsel for
             Plaintiff(s) and Defendant(s). Any documents produced in this litigation,
             regardless of classification, which are provided to Qualified Persons of Paragraph
             3(b) above, shall be maintained only at the offices of such Qualified Person
             and only working copies shall be made of any such documents. Copies of
             documents produced under this Protective Order may be made, or exhibits
             prepared by independent copy services, printers or illustrators for the purpose of
             this litigation.

     c.      Each party’s outside counsel shall maintain a log of all copies of “For Counsel
             Only” (or “Attorneys’ Eyes Only”) documents which are delivered to any one
             or more Qualified Persons of Paragraph 3 above.

7.   Documents previously produced shall be retroactively designated by notice in writing
     of the designated class of each document by Bates number within thirty (30) days
     of the entry of this order. Documents unintentionally produced without designation as
     “Confidential” may be retroactively designated in the same manner and shall be treated
     appropriately from the date written notice of the designation is provided to the receiving
     party.

     Documents to be inspected shall be treated as “For Counsel Only” (or “Attorneys’ Eyes
     Only”) during inspection. At the time of copying for the receiving parties, such inspected
     documents shall be stamped prominently “Confidential” or “For Counsel Only” (or
     “Attorneys’ Eyes Only”) by the producing party.

8.   Nothing herein shall prevent disclosure beyond the terms of this order if each party
     designating the information as “Confidential” or “For Counsel Only” (or “Attorneys’ Eyes
     Only”) consents to such disclosure or, if the court, after notice to all affected parties, orders
     such disclosures. Nor shall anything herein prevent any counsel of record from utilizing
     “Confidential” or “For Counsel Only” (or “Attorneys’ Eyes Only”) information in
     the examination or cross-examination of any person who is indicated on the document as
     being an author, source or recipient of the “Confidential” or “For Counsel Only” (or
     “Attorneys’ Eyes Only”) information, irrespective of which party produced such
     information.

9.   A party shall not be obligated to challenge the propriety of a designation as “Confidential”
     or “For Counsel Only” (or “Attorneys’ Eyes Only”) at the time made, and a failure to
     do so shall not preclude a subsequent challenge thereto. In the event any party to
     this litigation disagrees at any state of these proceedings with the designation by the
     designating party of any information as “Confidential” or “For Counsel Only” (or
     “Attorneys’ Eyes Only”) or the designation of any person as a Qualified Person,
     the parties shall first try to resolve such dispute in good faith on an informal basis, such
     as by production of redacted copies. If the dispute cannot be resolved, the objecting
     party may invoke this Protective Order by objecting in writing to the party who has
     designated the document or information as “Confidential” or “For Counsel Only” (or
                                                3
      “Attorneys’ Eyes Only”). The designating party shall be required to move the Court for
      an order preserving the designated status of such information within fourteen (14) days
      of receipt of the written objection, and failure to do so shall constitute a termination of
      the restricted status of such item.

      The parties may, by stipulation, provide for exceptions to this order and any party may
      seek an order of this Court modifying this Protective Order.

10.   Nothing shall be designated as “For Counsel Only” (or “Attorneys’ Eyes Only”)
      information except information of the most sensitive nature which, if disclosed to persons
      of expertise in the area, would reveal significant technical or business advantages of
      the producing or designating party, and which includes as a major portion subject matter
      which is believed to be unknown to the opposing party or parties, or any of the employees
      of the corporate parties. Nothing shall be regarded as “Confidential” or “For Counsel
      Only” (or “Attorneys’ Eyes Only”) information if it is information that either:

      a.     is in the public domain at the time of disclosure, as evidenced by a written
             document;

      b.     becomes part of the public domain through no fault of the other party, as
             evidenced by a written document;

      c.     the receiving party can show by written document that the information was in
             its rightful and lawful possession at the time of disclosure; or

      d.     the receiving party lawfully receives such information at a later date from a third
             party without restriction as to disclosure, provided such third party has the right
             to make the disclosure to the receiving party.

11.   In the event a party wishes to use any “Confidential” or “For Counsel Only” (or
      “Attorneys’ Eyes Only”) information in any affidavits, briefs, memoranda of law, or other
      papers filed in Court in this litigation, such “Confidential” or “For Counsel Only”
      (or “Attorneys’ Eyes Only”) information used therein shall be filed under seal with the
      Court.

12.   The Clerk of this Court is directed to maintain under seal all documents and transcripts
      of deposition testimony and answers to interrogatories, admissions and other pleadings
      filed under seal with the Court in this litigation which have been designated in whole or
      in part as “Confidential” or “For Counsel Only” (or “Attorneys’ Eyes Only”) information
      by a party to this action.

13.   Unless otherwise agreed to in writing by the parties or ordered by the Court, all
      proceedings involving or relating to documents or any other information shall be subject
      to the provisions of this order.

14.   Within one hundred twenty (120) days after conclusion of this litigation and any appeal
      thereof, any document and all reproductions of documents produced by a party in
                                              4
      the possession of any of the persons qualified under Paragraphs 3(a) through (d)
      shall be returned to the producing party, except as this Court may otherwise order or to
      the extent such information was used as evidence at the trial. As far as the
      provisions of any protective orders entered in this action restrict the communication
      and use of the documents produced thereunder, such orders shall continue to be binding
      after the conclusion of this litigation, except (a) there shall be no restriction on
      documents that are used as exhibits in Court, unless such exhibits were filed under seal,
      and (b) a party may seek either the written permission of the producing party or
      order of the Court with respect to dissolution or modification of such protective orders.

15.   This order shall not bar any attorney herein in the course of rendering advice to his client
      with respect to this litigation from conveying to any party client his evaluation in a general
      way of “Confidential” or “For Counsel Only” (or “Attorneys’ Eyes Only”) information
      produced or exchanged herein; provided, however, that in rendering such advice
      and otherwise communicating with his client, the attorney shall not disclose the specific
      contents of any “Confidential” or “For Counsel Only” (or “Attorneys’ Eyes Only”)
      information produced by another party herein, which disclosure would be contrary to
      the terms of this Protective Order.

16.   Any party designating any person as a Qualified Person shall have the duty to reasonably
      ensure that such person observes the terms of this Protective Order and shall be responsible
      upon breach of such duty for the failure of such person to observe the terms of
      this Protective Order.



      SIGNED this the 12th           day of   February, 2021                 .




                                      ROBERT PITMAN
                                      UNITED STATES DISTRICT JUDGE




                                                5
APPROVED AS TO FORM:

ANNE MORGAN, CITY ATTORNEY
MEGHAN RILEY, CHIEF OF LITIGATION

/s/ H. Gray Laird III
H. Gray Laird
Assistant City
Attorney
State Bar No. 24087054
gray.laird@austintexas.gov
City of Austin Law Department
P.O. Box 1546
Austin, Texas 78767-1546
Telephone: (512) 974-1342
Facsimile: (512) 974-1311

ATTORNEYS FOR DEFENDANT

/s/ Jeff Edwards__________________
Jeff Edwards
State Bar No. 24014406
jeff@edwards-law.com
Scott Medlock
State Bar No. 24044783
scott@edwards-law.com
EDWARDS LAW
1101 East 11th Street
Austin, Texas 78702
Telephone: (512) 623-7727
Facsimile: (512) 623-7729

ATTORNEYS FOR PLAINTIFF




                                     6
